United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1350
Issued: February 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) December 20, 2010 merit decision denying her claim for
recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability for the period June 28 to December 20, 2010 that was causally related to
her accepted injury.

1
2

5 U.S.C. § 8101 et seq.

By decision dated May 3, 2011, OWCP denied appellant’s claim for compensation beginning
December 6, 2010. Appellant did not appeal the May 3, 2011 decision to the Board. Therefore, the Board will not
consider the merits of the decision.

FACTUAL HISTORY
On April 30, 2002 appellant, then a 33-year-old part-time, flexible mail processor, filed
an occupational disease claim alleging that she sustained injuries to her fingers and wrists due to
repetitive work activities. OWCP accepted her claim for left shoulder tendinitis and left cubital
tunnel syndrome.3
On July 25, 2007 Dr. Linwood Black, appellant’s treating physician, provided work
restrictions based on her accepted cubital tunnel syndrome condition. Restrictions included no
pushing, pulling or lifting, no reaching above the shoulder and no repetitive work.
Appellant worked in modified mail processing positions, which accommodated her
medical restrictions. On August 20, 2007 she accepted a position as a modified mail
handler/scanning equipment monitor. Duties required appellant to account for equipment;
inventory paper and batteries and tag defective equipment. Physical requirements included good
vision and the ability to write notes, communicate verbally and identify defective equipment.
Appellant worked in this position until October 20, 2008, when she was taken off work by
Dr. Black. On February 14, 2009 Dr. Black released her to return to work subject to her prior
restrictions.
Appellant filed a claim for a recurrence of disability beginning October 20, 2008. She
alleged that she was totally disabled from October 20 2008 through February 13, 2009, and that
her supervisor refused to allow her to return to work on February 14, 2009, when she was
released to work with restrictions. By decision dated March 9, 2010, OWCP accepted
appellant’s recurrence claim for the period October 22, 2008 through March 7, 2010.4
On March 29, 2010 appellant accepted a full-time modified position as a debris screener.
Duties included screening debris for mailable items; applying correct routing codes and color
coding labels. Physical requirements of the position included manipulating light debris (two
hours); retrieving and inserting routing codes (two hours); and writing time and date on tags.
Reportedly, appellant worked eight hours on March 29, 2010. She did not return to work.
On April 9, 2010 appellant filed a claim for compensation alleging total disability as of
March 27, 2010.
On April 19, 2010 OWCP informed appellant that the evidence she submitted was
insufficient to establish that she was disabled during the claimed period. It advised her to submit
medical evidence with examination findings, a diagnosis and an opinion regarding her disability
from work.
Appellant submitted a January 27, 2010 status report from Dr. Black diagnosing cubital
tunnel syndrome and reflecting that she was disabled from March 30 through June 27, 2010.
3

Appellant’s April 23, 2002 claim was accepted for contusions of the chest and left arm, elbow and shoulder in
File No. xxxxxx836. File No. xxxxxx836 was combined with the instant case (File No. xxxxxx142), with File No.
xxxxxx142 serving as the master file.
4

OWCP subsequently paid appellant compensation through March 26, 2010.

2

Stating that she could return to work on June 30, 2010, Dr. Black provided restrictions including
no pushing, pulling, reaching above the shoulder, grasping and no repetitive movements.
By decision dated May 19, 2010, OWCP denied appellant’s recurrence claim for the
period March 27 through June 27, 2010 on the grounds that the record did not contain medical
evidence establishing that appellant was disabled during the claimed period.
In a letter dated May 20, 2010, appellant requested additional time to obtain a letter from
her physician. She stated that she had returned to work on March 29, 2010 “when [her] left arm
was aggravated due to the job.”
On May 20, 2010 the employing establishment offered appellant another modified job as
a debris screener in Des Moines, IA.5 Physical requirements of the position included
manipulating lightweight debris up to four hours and writing time and date on tags. An
employing establishment physician forwarded a copy of the proposed job to Dr. Black for his
review.
In a letter dated June 4, 2010, Dr. Black reiterated his diagnosis of cubital tunnel
syndrome and indicated that he had reviewed the proposed position. He opined that the job
would be ideal for appellant, since her injury was limited to the left arm.
Appellant submitted a May 22, 2010 report from Dr. Tariq M. Awan, a Board-certified
family practitioner, who noted that appellant’s report that, after returning to work on March 27,
2010, her injury was exacerbated on March 29, 2010 by packages falling on her left arm. On
examination of the left shoulder, appellant had tenderness to palpation over the
acromioclavicular (AC) joint and full range of motion in forward/lateral elevation and
internal/external rotation. Motor tests performed included elevation, abduction, supraspinatus,
subscapularis, elbow flexion/extension, wrist flexion/extension, and finger abduction, which
were all 5/5. Sensation was intact to pinprick. Tinel’s, Hawkin’s and Neer’s tests were positive.
Dr. Awan diagnosed left shoulder AC joint arthrosis; left shoulder rotator cuff tendinitis; left
radial tunnel versus cubital tunnel versus cervical radiculitis and lumbar disc disease. Follow-up
reports from him dated July 7 and 24, 2010 reflect appellant’s continuing complaints of constant
left arm pain and examination findings indicating full range of motion and intact muscle strength
and sensation in the left shoulder and elbow. On July 24, 2010 Dr. Awan reviewed a report of a
July 14, 2010 EMG of the upper extremity, which revealed no diagnostic evidence of peripheral
neuropathy or radiculopathy.6 He prescribed a left elbow splint to limit flexion to 45 degrees.
On August 4, 2010 Dr. Awan noted no change in examination findings and modified his
diagnoses to include lower back pain, left rotator cuff tendinitis and left shoulder bursitis.
In a September 18, 2010 report, Dr. Awan noted appellant’s complaints of constant lower
back and left arm pain with swelling, numbness and tingling. He stated that appellant was not
5

Correspondence in the record reflects that appellant was contemplating a move to Des Moines, IA and that the
May 20, 2010 offer was an attempt to accommodate appellant.
6

The record contains a July 14, 2010 report of a nerve conduction study from Dr. Ateeg K. Rehman, a Boardcertified physiatrist.

3

working and needed household assistance. Examination revealed full range of motion in all
planes, including elbow flexion/extension, wrist supination and wrist pronation. Muscle strength
was intact in all planes. Sensation was intact to pinprick. There was positive Tinel’s at cubital
tunnel. Evaluation of the left shoulder revealed tenderness to palpation over biceps tendon.
There was full range of motion in forward/lateral elevation and internal/external rotation. Motor
tests performed were elevation, abduction, supraspinatus, subscapularis, elbow flexion/extension,
wrist flexion/extension, and finger abduction, which were all 5/5. Sensation was intact to
pinprick. Dr. Awan diagnosed lower back pain; left shoulder rotator cuff tendinitis and left
cubital tunnel syndrome. In a September 18, 2010 disability certificate, he indicated that
appellant was disabled from work and housework from August 30 through October 31, 2010.
Appellant filed claims for compensation for total disability from March 30 to
November 5, 2010. In a letter dated November 3, 2010, OWCP advised her that the information
submitted was insufficient to establish that she was totally disabled during the claimed period.
Noting that appellant’s recurrence claim for the period March 27 through June 27, 2010 had been
denied by decision dated May 19, 2010, OWCP informed her that it would develop the evidence
relating to her disability beginning June 28, 2010.
In an October 23, 2010 disability certificate, Dr. Awan diagnosed low back pain, left
shoulder rotator cuff tendinitis and left cubital tunnel syndrome. He stated that appellant was
disabled from work and housework from March 30 through November 30, 2010. In a report
dated October 29, 2010, Dr. Awan stated that appellant’s left upper extremity condition flared up
when she was transferred to a position with the employing establishment in Iowa. He indicated
that she could perform deskwork, provided that she was not required to do any repetitive or
overhead work.
On June 3, 2010 the employing establishment again offered appellant a modified position
as a debris screener. Duties included screening debris for mailable items and applying color
code labels to standard mail. On October 6, 2010 appellant refused the June 3, 2010 offer,
stating that she was disabled from work and had not been released to work by her physician.
By decision dated December 20, 2010, OWCP denied appellant’s claim for compensation
for the period June 28 through December 20, 2010 on the grounds that the medical evidence of
record failed to establish that she was disabled for work during that period due to the accepted
work injury.7
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations define “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
7

OWCP did not address the period between March 30 and June 27, 2010, as appellant’s claim for total disability
during that period of time was denied by decision dated May 19, 2010. As the appeal in this case was filed on
May 6, 2011, more than six months after the date of OWCP’s decision, the Board does not have jurisdiction over the
merits of the May 19, 2010 decision. See 20 C.F.R. § 501.3(e) (2011). (An appeal of an OWCP decision must be
filed within 180 days of the decision.)

4

condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness.8
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position, or the medical evidence
establishes that he can perform the light-duty position, the employee has the burden to establish,
by the weight of the reliable, probative and substantial evidence, a recurrence of total disability,
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.9
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.10 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.11 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
The Board will not require OWCP to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.13
ANALYSIS
OWCP accepted appellant’s compensation claims for the period October 22, 2008
through March 26, 2010. In its May 19, 2010 decision, it denied her claim for disability
compensation from March 27 through June 27, 2010 following her return to work. As noted, the
Board does not have jurisdiction over the merits of the May 19, 2010 decision. The Board finds,
however, that appellant has not met her burden of proof to establish that she sustained a
recurrence of total disability for the period June 28 through November 5, 2010.14
8

20 C.F.R. § 10.5(x) (2002). See Carlos A. Marrero, 50 ECAB 117 (1998).

9

Conard Hightower, 54 ECAB 796 (2003).

10

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

11

Duane B. Harris, 49 ECAB 170, 173 (1997).

12

Gary L. Fowler, 45 ECAB 365, 371 (1994).

13

Fereidoon Kharabi, 52 ECAB 291 (2001).

14

In its December 20, 2010 decision, OWCP identified the period of requested compensation through
December 20, 2010. The record reflects however that appellant requested compensation only through November 5,
2010 as of the date of OWCP’s decision.

5

OWCP accepted appellant’s claim for left shoulder tendinitis and left cubital tunnel
syndrome. From August 20, 2007 until October 20, 2008, appellant worked as a modified mail
handler subject to medical restrictions, which included no pushing, pulling or lifting; no reaching
above the shoulder and no repetitive work. Having been released by her treating physician to
return to work, she accepted a full-time modified position as a debris screener effective
March 29, 2010. The duties of the position, which included screening debris for mailable items,
applying correct routing codes and color coding labels, were consistent with appellant’s
restrictions. The record reflects, however, that she worked only one day, after which she claimed
total disability. The evidence of record does not establish that appellant was disabled from her
light-duty job due to her accepted condition.
Appellant suggests that the light-duty assignment exceeds her restrictions because it
required repetitive movement. There is no evidence of record supporting her claim that her lightduty assignment exceeded her restrictions. None of the many medical reports submitted by
appellant reflects that her job duties exceeded her recommended restrictions. The Board finds
that she has failed to establish an inability to work due to the withdrawal of her light-duty
assignment, or due to the alteration of the physical requirements of her assignment so that they
exceeded her established physical limitations.15 On the contrary, Dr. Black opined on June 4,
2010 that the modified position was ideal for appellant.
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that she was totally disabled as of
June 28, 2010 due to residuals of her accepted injury. Instead, contemporaneous medical
evidence of record establishes that she was capable of working with restrictions. In a January 27,
2010 status report, Dr. Black diagnosed cubital tunnel syndrome and stated that appellant was
disabled from March 30 through June 27, 2010. Stating that appellant could return to work on
June 30, 2010, Dr. Black provided restrictions including no pushing, pulling, reaching above the
shoulder, grasping and no repetitive movements. His report does not contain examination
findings or any explanation for his opinion regarding appellant’s disability during the dates
identified. Therefore, it is of diminished probative value. It does, however, support the
conclusion that appellant was capable of working with restrictions during the applicable period.
Moreover, as noted Dr. Black opined on June 4, 2010 that the proposed modified job was ideal
for appellant. On October 29, 2010 Dr. Awan also indicated that appellant could perform desk
work, provided that she was not required to do any repetitive or overhead work.
Reports from Dr. Awan do not support appellant’s recurrence claim. On May 22, 2010
Dr. Awan noted appellant’s report that her injury was exacerbated on March 29, 2010 by
packages falling on her left arm. On October 29, 2010 he stated that appellant’s left upper
extremity condition flared up when she was transferred to a position with the employing
establishment in Iowa. Such an event would constitute a new injury, rather than a spontaneous
change resulting from her prior injury.16 In follow-up reports dated July 7 and 24, 2010,
Dr. Awan noted full range of motion and intact muscle strength and sensation in the left shoulder
15

Id.

16

See supra note 8.

6

and elbow and no diagnostic evidence of peripheral neuropathy or radiculopathy. On August 4,
2010 he noted no change in examination findings. In his September 18, 2010 report, Dr. Awan
provided examination findings and diagnoses. None of the aforementioned reports, however,
contained an opinion that appellant was disabled from work due to her accepted injury. A
September 18, 2010 disability certificate indicated that appellant was disabled from work and
housework from August 30 through October 31, 2010. On October 23, 2010 Dr. Awan stated
that she was disabled from March 30 through November 30, 2010. These reports did not contain
any explanation as to how the purported disability was causally related to appellant’s accepted
condition. Such an explanation is especially important given the relatively normal examination
findings contained in prior reports. For these reasons, Dr. Awan’s reports are of limited
probative value and are insufficient to establish appellant’s claim.
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that she was totally disabled as of
or after June 28, 2010 due to residuals of her accepted injury or that she was unable to perform
the duties of the modified position. Instead, the medical evidence of record establishes that
appellant was capable of working with restrictions. The Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify his disability and entitlement to compensation.17 Appellant has provided
no evidence that OWCP required her to work outside of her restrictions, or that her condition
worsened to the degree that she was unable to perform the duties of the position.
On appeal, appellant contends that her left arm flared up due to repetitive motion during
her job assignment. As stated, an injury due to employment activities in her modified position
would constitute a new cause of injury, rather than a recurrence of disability.
Appellant has failed to establish by the weight of the reliable, probative and substantial
evidence, a change in the nature and extent of the injury-related condition resulting in her
inability to perform the duties of her modified employment. She has provided absolutely no
rationalized opinion evidence establishing that she was disabled as of June 28, 2010, or any
evidence that the employing establishment withdrew, or was unable to provide her with, a lightduty job within her medical restrictions. As appellant has not submitted any medical evidence
showing that she sustained a recurrence of disability due to her accepted employment injury, the
Board finds that she has not met her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability that was causally related to her accepted injury as of
June 28, 2010.

17

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: February 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

